DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Claims 6 and 8 are canceled; claims 1 – 5, 7, 9 – 31 are pending; claims 1 – 4, 22 – 28 are withdrawn; claims 5, 7, 9 – 21 and 29 – 31 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.
Specifically, the claims recite processes for making dyed composite material wherein both a polymer producing microbe and a dye producing microbe are cultured together on a support, wherein the resulting composite exhibits a plurality of shades of a same color. Applicant’s argument that the prior art exhibits multiple shades, but by stripping away the biopolymer, is persuasive (reply filed 06.08.2022, page 10). Moreover, the prior art does not teach or suggest the claimed methods for making a dyed composite material.

Double Patenting
Previous rejections on the ground of nonstatutory double patenting are withdrawn due to applicant’s amendment and reply. 
Specifically, the claims recite processes for making dyed composite material wherein both a polymer producing microbe and a dye producing microbe are cultured together on a support, wherein the resulting composite exhibits a plurality of shades of a same color. Applicant’s argument that the prior art claims do not require multiple shades of the same color, is persuasive (reply filed 06.08.2022, page 12). Moreover, the prior art does not teach or suggest the claimed methods for making a dyed composite material.

Previous provisional rejections on the ground of nonstatutory double patenting are withdrawn. 
Regarding copending Application No. 15/493 713, the product claims have been issued without method claims.
Regarding copending Application No. 16/168 938, the claims have been amended such that they no longer read on the same processes. Specifically, the instant claims recite processes for making dyed composite material wherein both a polymer producing microbe and a dye producing microbe are cultured together on a support, wherein the resulting composite exhibits a plurality of shades of a same color. The ‘938 application does not require a dye producing microbe to be cultured on the support or producing multiple shades of the same color.

Allowable Subject Matter
Claims 5, 7, 9 – 21, 29 – 31 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 4, 22 - 28 directed to an invention non-elected with traverse in the reply filed on December 31, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699